DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, 11, 13-17, 23-28, 42, 46, 49, and 51 are pending.
Claims 42, 46, 49, and 51 remain withdrawn.
Accordingly, claims 1, 8, 11, 13-17, and 23-28 are examined on the merits in the present office action. This action is made FINAL.

Withdrawn Objections/Rejections
The objection to claim 13 is withdrawn in light of the amendments filed.
The rejection of claims 16 and 28 under 35 USC 101 is withdrawn in light of the amendments filed.
The rejection of claims 8, 9, and 23 under 35 USC 112(b) is withdrawn in light of the amendments filed.
The rejection of claims 1, 5, 8, 9, 13, 16, 17, 23, 25, and 28 under 35 USC 102(a)(1) as being anticipated by Downes et al is withdrawn in light of the amendments filed, which limit the means by which the mutation is introduced.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14 and 26 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 26 have been amended to recite that “the plant is selected from any dicotyledonous oilseed crop, including…”, which renders the claims indefinite because it is unclear whether the scope of the claims is limited to those species provided in the list. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Therefore, the scope of the claims is unclear whether it is “any dicotyledonous oilseed crop” or is selected from the species in the recited list. It is recommended to place the limitations in the alternative to obviate this issue. For example, “the plant is selected from any dicotyledonous oilseed crop, or is a Brassica oilseed crop[[s]], or is B. juncea, soybean, sunflower, linseed…”

The Applicant urges that the claim amendments deleting “such as” obviates the issue. While this phrase has been deleted, Applicant’s amendments do not overcome the issue as it remains unclear whether the species in the recited list is a claim limitation or not. Therefore, the claims remain rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claims 1 and 16 have been amended to require that the mutation to the UPL3 gene is introduced via CRISPR/Cas9, ZFNs, TALENs or through mutagenesis via TILLING. There is adequate support in the Specification for this amendment.
However, claims 11 and 24 read that the method uses “RNA interference to reduce or abolish the expression of a UPL3 nucleic acid”. Therefore, the claim requires the combination of CRISPR/Cas9, ZFNs, TALENs or mutagenesis via TILLING and RNAi. There is no support in the Specification for this combination. 
In the art, it is recognized that CRISPR/Cas9, ZFNs, TALENs, and TILLING are methods separate to RNAi. This is further provided by the Specification – see for example, see page 5, where CRISPR/Cas9, ZFNs, TALENs, and TILLING are separate embodiments from the method employing RNAi. The Specification further details the nucleic acids envisioned for 
The Applicant has not provided any guidance with respect to where support for the combination of  CRISPR/Cas9, ZFNs, TALENs, or TILLING technologies with RNAi for reducing or abolishing UPL3 activity can be found. 
The Examiner found support in the Specification and originally filed claims for reducing or abolishing activity through RNAi or CRISPR/Cas9, ZFNs, TALENs, or TILLING but not for the combination of RNAi and any one of these other technologies. Furthermore, this combination would be contrary to the routine and conventional means employed by the ordinary artisan, who would use one of these to accomplish the modification to UPL3. Therefore, the combination of RNAi and one or more of CRISPR/Cas9, ZFNs, TALENs, and TILLING was not envisioned in the originally filed Specification or claims. 
This rejection is necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 8, 13-17, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deslattes et al (WO2013122472; published 22 August 2013) taken with the evidence of the instant Specification. This rejection has been modified from the previously presented office action in view of Applicant’s amendments. 
Regarding claim 16, Deslattes et al disclose a method for producing a plant having increased drought tolerance comprising impairing (reducing or abolishing) expression of a UPL3 protein in a plant, wherein the UPL3 has at least 30% identity to SEQID NO: 2 (claim 2) and further comprising HECT and ARM domains (claim 3); wherein the impairing comprises mutating UPL3 (claim 8). It is noted that instant SEQ ID NO: 4 encodes a polypeptide that shares 85% identity (94% similarity) with SEQ ID NO: 2 of Deslattes et al (see alignment below). Deslattes et al disclose that the mutating comprising an insertion, deletion, and/or substitution of at least one nucleotide; or wherein the impairing comprises gene silencing (claims 28-29, 34-35);
Deslattes et al further disclose tomato plants and seeds homozygous or heterozygous for the UPL3 mutation and said plants being drought tolerant (Example 4; Figure 4). These mutant tomato plants were produced by treating seeds with EMS and screening for mutations in the encoding gene. Mutations to the coding sequence were identified – V158E and D114E. The M2 population (meaning the plants were selfed) were used in the drought screens. Homozygous and heterozygous plants were selected for further assays (Figures 1, 2, 4; also see pg. 17, lns. 18-23).

Therefore, Deslattes discloses a genetically altered plant comprising a mutation to UPL3 in the coding region, wherein the mutation is introduced via TILLING. 
Regarding claim 17, the effect of increasing seed yield and/or seed protein and/or lipid content and/or reduced glucosinolate levels is an inherent feature and a direct result of the abolishment of the UPL3 activity. The instant Specification provides that Arabidopsis thaliana homozygous UPL3 knockout plants exhibited increased seed size (pg. 55). Therefore, although Deslattes is silent with respect to this phenotype, since the tomato plants are also homozygous for UPL3 knockout as the instant plants, these plants would be expected to exhibit this trait. 
Regarding claims 23, 26, and 27, Deslattes et al disclose a Brassica napus (dicot) plant having a disrupted endogenous UPL3 gene (leading to the reduction or abolishment of UPL3 activity/expression) (claims 18-19). This encompasses the disruption of instant SEQ ID NO: 4, which is endogenous to Brassica napus. Additionally, since this sequence shares 100% identity to instant SEQ ID NO: 4, the effect of increasing seed yield and/or seed protein and/or lipid content and/or reduced glucosinolate levels would inherently result as a direct result of the abolishment of the UPL3 activity.
Regarding claim 25, tomato is a dicot. 
Regarding claim 28, Deslattes et al disclose M2 tomato – which are produced by growing seed, thereby disclosing seed comprising the mutation. 
Regarding claim 1, the instant method’s preamble is drawn to a method of “increasing seed yield or lipid and/or protein content”, which is the intended result of the active method 
Regarding claims 8 and 13-15, Deslattes et al disclose a Brassica napus (dicot) plant having a disrupted endogenous UPL3 gene (leading to the reduction or abolishment of UPL3 activity/expression) (claims 18-19). This encompasses the disruption of instant SEQ ID NO: 4, which is endogenous to Brassica napus. Additionally, tomato is a dicot. 

Applicant’s Arguments
The Applicant urges that Deslattes et al does not disclose a method to increase seed yield or lipid and/or protein content in a plant or reducing the levels of glucosinolate in a plant wherein the modification to the UPL3 is provided one of the methods now claimed (pgs. 10-11).
This argument has been fully considered but is not persuasive.
For one, Deslattes et al does in fact introduce the mutation by a claimed means – i.e. TILLING. Secondly, the function of increasing seed yield or lipid and/or protein content in a plant or reducing the levels of glucosinolate in a plant is not an active limitation in all of the 
Additionally in claim 1, this limitation is only found in the preamble and simply provides the intended result of the method – and is accomplished via the active method steps recited, i.e. mutating the UPL3 gene to reduce or abolish activity, which results in increased seed yield or lipid and/or protein content in a plant seed or reduced levels of glucosinolate in the plant. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	This similarly applies to claim 17, which recites a phenotype of the plant. The Applicant has provided no evidence that the tomato plants or Brassica napus plants disclosed by Deslattes do not in fact have these traits. Rather, specifically for the Brassica napus, these plants would be expected to have these features as the same UPL3 gene’s activity has been reduced/abolished. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Furthermore, Deslattes et al discloses that the tomato plants have increased drought tolerance and “do not show any drought related phenotype” (Example 4). It would be expected Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The plants as claimed have been disclosed by Deslattes et al, and the Applicant has not provided any evidence to the contrary or that the reduction/abolishment of only certain UPL3 genes result in the claimed traits. Rather, Applicant’s claims and Specification are directed to the opposite – that the reduction and/or abolishment of any UPL3 results in the claimed features. Deslattes discloses these plants. 
Additionally, the prior art recognized that disruption of UPL3 resulted in increased seed size and seed weight (both encompassed by “seed yield”) – see Na Li et al and Yunhai Li et al (previously cited). Therefore, it is supported by both the prior art and the instant Specification that the plants of Deslattes et al would have inherently exhibited increased seed yield as claimed. 

Therefore, the rejection is maintained. 



Prior art to be made of Record
Zhang et al (US PGPub 20160208243) teach the CRISPR/Cas9 system (whole document) and further suggest UPL3 as a target for modification as it has been shown to provide drought tolerance when activity is reduced/abolished [1193]. 

Conclusion
Claims 1, 8, 11, 13-17, and 23-28 are rejected. 
Examiner’s note: Claims 11 and 24 were excluded from the prior art rejection as the claims require the combination of CRISPR, ZFNs, TALENs, or TILLING with RNAi to downregulate UPL3. The prior art teaches using RNAi or TILLING to reduce or abolish the activity of UPL3 (Deslattes et al, above, pg. 13, lns. 10-18, for example) but does not teach using both techniques together to target the same gene. However, it is noted that this is considered NEW MATTER and thus those claims have been addressed under 112. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ashley K Buran/            Primary Examiner, Art Unit 1662